JOURNAL ENTRY AND OPINION.
{¶ 1} Matthew Robert Stedman, the relator, has filed a complaint for a writ of mandamus. Stedman seeks an order from this court which requires Judge Daniel Gaul, the respondent, to render rulings with regard to the following motions: 1) petition for post-conviction relief as filed in State v. Stedman, Cuyahoga County Court of Common Pleas Case No. CR-345728; 2) motion for pre-conviction jail time credit as filed inState v. Stedman, Cuyahoga County Court of Common Pleas Case No. CR-345728; and 3) motion for pre-conviction jail time credit as filed inState v. Stedman, Cuyahoga County Court of Common Please Case No. CR-320648. Judge Gaul has filed a motion for summary judgment which we grant for the following reasons.
 {¶ 2} Attached to Judge Gaul's motion for summary judgment are copies of judgments which demonstrate disposition of Stedman's petition for post-conviction relief and the two motions for pre-conviction jail time credit. Judge Gaul has discharged any duty owed to Stedman and thus the complaint for a writ of mandamus is moot. State ex rel. Gantt v.Coleman (1983), 6 Ohio St.3d 5, 450 N.E.2d 1163; State ex rel. Jerninghamv. Cuyahoga County Court of Common Pleas (1996), 74 Ohio St.3d 278,658 N.E.2d 723.
 {¶ 3} A further review of Stedman's complaint for a writ of mandamus fails to disclose compliance with R.C. 2969.25, which requires the attachment of an affidavit that describes each civil action or appeal filed by Stedman within the previous five years in any state or federal court. Stedman's failure to comply with R.C. 2969.25 warrants the dismissal of the complaint for a writ of mandamus. State ex rel. Zandersv. Ohio Parole Board, 82 Ohio St.3d 421, 1998-Ohio-218, 696 N.E.2d 594;Alford v. Winters, 80 Ohio St.3d 285, 1997-Ohio-117, 685 N.E.2d 1242. Finally, Stedman has failed to comply with Loc.App.R. 45(B)(1)(a), which mandates that the complaint for a writ of mandamus must be supported by an affidavit which specifies the details of the claim. The failure of Stedman to comply with the supporting affidavit requirement of Loc.App.R. 45(B)(1)(a) requires the dismissal of the complaint for a writ of mandamus. State ex rel. Smith v. McMonagle (July 17, 1996), Cuyahoga App. No. 70899; State ex rel. Wilson v. Calabrese (Jan. 18, 1996), Cuyahoga App. No. 70077.
 {¶ 4} Accordingly, we grant Judge Gaul's motion for summary judgment. Costs to Judge Gaul. It is further ordered that the Clerk of the Eighth District Court of Appeals serve upon all parties notice of this judgment as required by Civ.R. 58(B).
Writ denied.
DIANE KARPINSKI, J., concurs.
SEAN C. GALLAGHER, J., concurs.